Title: From Thomas Jefferson to Albert Gallatin, 16 January 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Jan. 16. 1802.
          
          Th: Jefferson incloses to mr Gallatin another anonymous letter from Charleston, doubtless from the same hand.—he asks his attention to so much of the letter of mr Esch as respects the seisure of his watches, and to have done on it whatever is right. the young man is recommended by Professor Pictet.—is the object of the inclosed petition within our competence, or must it go to Congress? if the latter be so good as to return it to me.
        